Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
Examiner’s Amendment


In response to the RCE filed on 02/23/2021, Examiner found allowable subject matter should the Applicant be willing to incorporate the newly presented dependent claims 25 and 26 into independent claims 1, and 13, and 23.

To expedite prosecution, Examiner contacted Applicant's attorney, Mr. Keefe, proposing the following:

Incorporate the features of claim 25 into claim 1, and cancel claim 25.
Incorporate the features of claim 26 into claim 13, and cancel claim 26.
Incorporate the features of claim 25 into claim 23.

An agreement was reached which was further confirmed via Email of 3/3/2021.


Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Please amend claims 1, 13, 23, 25, and 26 as follows:




1.     (Currently Amended) A system that adds an effect image to a live video of a model, the system comprising:
a device wirelessly connected to at least one adult toy, wherein the device includes a processor to actuate the at least one adult toy;
a buffer storage, wherein the buffer storage stores at least one effect image; and
an image recognition module that identifies features of the adult toy;
wherein the processor includes an installed software application; and

receive a tip from a user to activate a face effect image selected from a plurality of face effect images;
recognize an image of the model’s body;
select and retrieve the face effect image from the plurality of face effect images based on an amount of the tip received;
combine the retrieved face effect image with the image of the model’s body; and
broadcast the live video to the user with the retrieved face effect image on the model’s body;
wherein:
the amount of the tip is defined by the model via a model device; and
a tip amount is defined by the model for each of the plurality of face effect images.

13.    (Currently Amended) A method that adds an effect image to a live video of a model, the method comprising:
receiving a tip from a user to activate a face effect image selected from a plurality of face effect images:
recognizing an image of the model’s body;

combining the retrieved face effect image with the image of the model’s body; and
broadcasting the live video to the user with the retrieved face effect image on the model’s body;
wherein:
defining the amount of the tip using a user device of the model; and
defining a tip amount using the user device of the model for each of the plurality of face effect images.


23.      (Currently Amended) A system that adds an effect image to a live video of a model, the system comprising:
a device wirelessly connected to at least one adult toy, wherein the device includes a processor to actuate the at least one adult toy;
a buffer storage, wherein the buffer storage stores at least one effect image; and
an image recognition module;
wherein the processor includes an installed software application;
wherein the buffer storage, the image recognition module, and the installed software application are configured to
receive a tip from a user to activate a face effect image selected from a plurality of face effect images;
recognize an image of the model’s body including the model’s face;

wherein:
defining the amount of the tip using a user device of the model; and
defining a tip amount using the user device of the model for each of the plurality of face effect images;
combine the retrieved face effect image with the model’s face on the image of the model’s body; and
broadcast the live video to the user with the retrieved face effect image on the model’s face; and
wherein the face effect image is selected from the group of an excited face, big lips, a bow headband, music note glasses, rabbit ears, dog nose, and combinations thereof.


25-26. (Canceled)



Allowable Subject Matter

Claims 1-5, 7, 11-13, 15-20, 23, and 24 are allowed.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, and 23 (and their respective dependent claims) are allowed.
None of the prior art of record, available to the examiner at this time, such as Jiang and Lee individually and/ or in combination disclose and/or reasonably suggest unique combination of elements cited in claims 1, 13, and 23 when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421